Citation Nr: 1232856	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-39 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from September 1948 to September 1951 in the Navy and then active service from September 1951 to September 1955 and April 1956 to May 1969 in the Air Force.  The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the St. Louis, Missouri, regional office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the cause of the Veteran's death is due to active service.  She notes that the Veteran's death was due to prostate cancer and metastatic lung cancer.  She argues that these diseases developed as a result of exposure to herbicides such as Agent Orange.  

More specifically, the appellant notes that while the Veteran did a one year tour of duty in Thailand; he told her that he went into Vietnam on several occasions.  She states that he told her about one occasion in which he went to Vietnam to set a detonator and then had to walk out of the country.  She argues that this should be sufficient to place him on the ground in Vietnam so that the presumption of herbicide exposure is applicable to him.  The appellant asks that VA obtain records from the Veteran's unit that might tend to show the Veteran had duty in Vietnam.  

The Veteran's death certificate shows that he died on May [redacted], 2007.  The immediate cause of death was small cell lung cancer, metastatic.  A review of his medical records confirms that he was treated for prostate cancer as well as metastatic cancer to the lungs.  

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, there is a list of diseases that shall be service-connected even though there is no record of such disease during service.  This list includes both prostate cancer and respiratory cancers such as cancer of the lung.  38 C.F.R. § 3.309(e).

The Veteran's personnel records have been obtained for the period in question.  These confirm that he was served a one year tour of duty with the 606 Air Commando Squadron at the Nakhon Phanom Royal Thai Navy Base.  The dates of this tour were from May 1966 to May 1967.  His military occupational specialty was in Aerospace Ground Equipment Repairs.  He was the non-commissioned officer in charge for a portion of his tour.  

At this juncture, the Board notes that the appellant does not contend that the Veteran was exposed to herbicides while in Thailand, but rather on duty to Vietnam.  The Board observes that, with regards to alleged herbicide exposure in Thailand, there are specific development procedures required by the VA Adjudication Manual and Manual Rewrite (M21-1MR) concerning verification of exposure to herbicides in such instances.  See Campbell v. Gober, 14 Vet. App. 142, 144 (2000); Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to satisfy its duty to assist when it failed to remand the case for compliance with the evidentiary development called for by M21-1MR).

VA has developed specific evidentiary procedures to verify whether a veteran was exposed to herbicides in locations other than Vietnam.  Recently, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q), was adopted for application for claims involving exposure to herbicides in Thailand.  If the veteran served in the U.S. Air  Force in Thailand during the Vietnam Era at one of the RTAFBs, including the one at Nakhon Phanom, he did not participate in certain activities near the air base perimeter, and he did not serve at a U.S. Army base in Thailand, a copy of Compensation and Pension (C&P) Service's "Memorandum for the Record" is to be placed in his claims file.  The Board notes that the Memorandum for the Record has been added to the claims folder by the RO in this case.  However, while the claims folder notes that formal finding from the U. S. Army & Joint Services Records Research Center (JSRRC) coordinator is required, it does not appear that such a finding is contained in the claims folder.  

As for the appellant's contention that the Veteran entered Vietnam, the Veteran's personnel records include his periodic performance reviews.  His duties as described were maintenance and repair to the equipment needed for base operations.  They do not state that the Veteran ever entered Vietnam.  However, the Performance Report for the period from March 1966 to January 1967 does praise the Veteran for having been on Temporary Duty to scrounge for parts needed on the base.  The location of this temporary duty was not noted, nor was the exact dates of this duty.  

The Board notes that the Veteran was with the 606 Air Commando Squadron.  Given the reference to temporary duty in the Veteran's performance report, and the appellant's contention that the Veteran told her he had set foot in Vietnam, the Board finds that it is at least plausible that the Veteran may have set foot in Vietnam.  Therefore, an attempt must be made to obtain records from the Veteran's unit that would tend to either confirm or deny that the Veteran himself or Aerospace Ground Equipment Repairmen in general had duty on the ground in Vietnam.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the U. S. Army & Joint Services Records Research Center (JSRRC) or appropriate agency in order to attempt to determine whether the Veteran was exposed to herbicides during his period of service in Thailand based on the information of record.  In sending a request, it is noted that the Veteran served at Nakhon Phanom RTAFB with the 606 Air Commando Squadron from May 1966 to May 1967.  In submitting this request, provide the JSRRC with a description of the allegations as to herbicide exposure and the Veteran's duties as an Aerospace Ground Equipment Repairman along with copies of any personnel records obtained showing service dates, duties, and units of assignment.  The search should be two-fold.  First, the search should attempt to confirm or deny that the nature of the Veteran's duties at the base in Thailand would have exposed him to herbicides.  Second, the search should attempt to confirm or deny that the Veteran had duty on the ground in Vietnam.  The JSRRC should be requested to search for any orders pertaining to the Veteran's period of temporary duty that occurred sometime between March 1966 and January 1967.  Furthermore, any unit histories, after action reports, or other such historical records as to the activities of the 606 Air Commando Squadron from May 1966 to May 1967 and the participants in those activities should be obtained.  Additionally, follow any recommendations provided by the JSRRC in obtaining relevant records from alternate sources.  All requests and responses with respect to the above actions, both positive and negative, should be associated with the claims file.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  Confirm that all action required by M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) has been completed.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



